Case 3:21-cr-00019-MHL Document17 Filed 05/07/21 Page 1 of 1 PagelD# 48

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
UNITED STATES OF AMERICA
v. Criminal No.: 3:21ler19
MIRZA KHAN,
Defendant.
ORDER
This matter is before the Court for consideration of a Report and Recommendation of the
Magistrate Judge, (ECF No. 16), regarding Magistrate Judge Elizabeth W. Hanes’s acceptance of
Defendant Mirza Khan’s plea of guilty to Count One of the Criminal Information. On April 15,
2021, Magistrate Judge Hanes accepted Khan’s plea of guilty pursuant to a Federal Rule of
Criminal Procedure 11 proceeding conducted with the consent of Khan and counsel.
It appearing that Magistrate Judge Hanes made full inquiry and findings pursuant to Rule
11; that Khan was given notice of the right to file specific objections to the Report and
Recommendation that has been submitted as a result of the proceeding; and it further appearing
that no objection has been asserted within the prescribed time period, it is hereby ORDERED
that the Report and Recommendation of the Magistrate Judge is ADOPTED, (ECF No. 16), and
Khan is found guilty of Count One of the Criminal Information.

It is SO ORDERED.

Why
M] Mednbh4uck

United States \District Judge

 

 

 

 

Date: o/4/v\

Richmond, Virginia
